 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDher 6 and 13, 1965, allegedassistanceto and interference in the formation of theshop committee, as violative of Section 8(a)(2), no such allegation appears inthe complaint.General Counsel cites theS.N.C.case,supra,andNorthwest Engineering Com-pany,148NLRB 1136, in support of his contention that Respondent's conductconstituted interference, restraint, and coercion. I find these cases inapposite.16I find the statement complained of did not contain a misrepresentation of fact,threat, or promise of benefit, but was a statement of opinion, and as such, wasprotected by the provisions of Section 8(c) of the Act. Accordingly, I will recom-mend dismissal of the allegations of paragraph 5(d) of the complaint.Upon the foregoing findings of fact, and upon the entire recordin this case, Imake the following:CONCLUSIONS OF LAW1.Respondentis anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Local 565, Sheet Metal Workers International Association, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.Respondent has not engaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusionsof law,I recom-mend the complaint be dismissed in its entirety."InS.N C.the Board found Respondent urged the formation of a shop committee, asan alternative to a union, and other conduct, to constitute violations of Section 8 (a) (2)and (1) of the Act. InNorthwest Engineeringthe Board found respondent had meetingswith an ad hoc, self-appointed Insurance committee, resulting in a new insurance programThe violation of Section 8(a) (1) was based on a withholding of announcement of the newplan for over a month, until a time when it would have the greatest impact on the electionThe Board also found Respondent selectedadhoc groups of employee representalnes totreat with alleged grievances, resulting in changed working conditions, as part of a unifiedplan of granting or holding out the promise of benefits, in order to influence the emploNcesin the exercise of their rights guaranteed in Section 7 of the ActSupreme, Victory and Deluxe Cab CompaniesandLocal 5, Trans-portation Services and Allied Workers of Seafarers Interna-tional Union,AFL-CIOaffiliated with Seafarers InternationalUnion of North America, Atlantic Gulf,Lakes and InlandWatersDistrict,AFL-CIO,Petitioner.Case 14-RC-51309.July 11, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer Harold D. Kessler. The Hearing Officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Thereafter, the Petitioner filed a brief.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Jenkins and Zagoria].160 NLRB No. 12. SUPREME, VICTORY AND DELUXE CAB COMPANIES141Upon the entire record in this case the Board finds :1.Supreme, Victory and Deluxe Cab Companies, hereinafter some-times referred to as the Companies, are separate corporations whichare engaged in the taxicab business in St. Louis, Missouri. All threecorporations have the same corporate officers and owners and theirfive supervisors hold this position with all three companies. Duringthe period from-1960 to 1965 the drivers of-all three companies wererepresented in a single unit for the purposes of collective bargainingby Local 688, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America.' The parties stipulated,based on this past bargaining history and the operations of all threecompanies, that they were a combined business entity insofar as col-lective bargaining is concerned. In view of all the foregoing we find.that the- Companies are a, single employer within the meaning ofSection .2(2) of -the Act.2 -,The Companies contend that the .petition, which seeks-an electionin a unit of taxicab drivers, should be dismissed' for. the reason that-no employment relationship exists between them, and the drivers. TheCompanies assert that, as they do not own any taxicabs, they arerather a service, organization' which assists those who own or operatetaxicabs.The Companies further contend that in any - event theironly income is from franchise fees, which. are paid by the cab owners,and from the sale of gasoline to taxicab drivers, and that the totalof these dollar figures is insufficient to satisfy the Board's jurisdic-tional standard. applicable to .taxicab' companies.'We reject thesecontentions.The combined fleet of all the Companies consists of 98 taxicabs. Itis true, as the Companies contend, that 'no . taxi is owned by them.The taxis, -instead, are privately owned by single cab. owners who-drive their own- cabs,, multiple cab 'owners who, drive one of theirown cabs, and multiple cab owners who do not' drive any cab. Allowners pay to the Companies a monthly fee which covers the cost ofliability insurance, dispatching service,, and use of the franchise. Cabsnot driven by an owner are driven,by rent-drivers who pay the ownera daily rental fee which includes the same services which are- coveredby the owner's- fee to the -Companies.-The Companies determine' who may be a cab owner regardless ofmust be approved, by, one of the.Companies before he can buy a cab1 Althoughserved witha copy of thenotice of hearing Iii the present case,Local 6188did not intervene or enter an appearance.2 Local 28, International Stereotypers' and Electrotypers' Union ofNorth America, AFL-CIO (Capital Electrotype Company,Inc.),137 NLRB 1467, 1470;Gibbs-Oil Company,120NLRB 1783.3Carolina Supplies and Cement Co.,122 NLRB 88, 89,footnote 5. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be used under its franchise, and no cab or its space with one of theCompanies can be sold unless that Company first approves the pur-chaser and the sale. All taxis operated under franchise with theCompanies must be painted a distinctive color with the nameSupreme, Victory or Deluxe lettered on it. The Companies requirethat these taxicabs be equipped with two-way radios, and the Com-panies' dispatchers direct the drivers by means of this radio system.The Companies also control the hiring and discharge of the rent-drivers. Thus, regardless of whether an owner has found a driver forhis cab or whether the Companies have found a driver for him, nodriver may be hired until he has been cleared by a supervisor of theCompanies. The clearance procedure consists of checking to insure thateach driver applicant has a proper license, does not have a seriouscriminal record, and knows the Companies' rules. After the driveris taken on, only the Companies may discharge him. In the pastthe Companies have discharged drivers for the unauthorized postingof a notice on a bulletin board used by one of the Companies or forbeing in an accident. Although an owner could refuse further use ofhis taxicab to a driver who has damaged it, the owner could notdischarge that driver or deny him use of any other taxicab operatedby the Companies.The Companies' rules apply to all the drivers, and the Companiesmay discipline a driver for violation of them. These rules aredetailed and cover all basic phases of the daily operating procedure.They deal with neatness, taking of orders, drinking on the job, andthe duties of a taxicab driver. Also, drivers must wear a certain typeof hat while they are working. They must report in to the officeevery day or call in to advise that their cab is out of service. To bepermitted to drive on any given day, each driver must sign a work-sheet and obtain a work permit, signed by one of the Companies'supervisors, which is good for that day only. All drivers are obligedto purchase the gasoline they use in operating their taxis from oneof the Companies (Supreme). If a driver is involved in an accident,he must report it promptly to the Companies. Thereafter, a super-visor will come to the scene of the accident and handle any problemswhich develop. Other rules of the Companies prohibit working forlonger than 14 hours per day and picking up passengers outside ofcity limits. Periodically, all drivers will be called away from theirdriving duties to attend a drivers' meeting 4 at which the Companies'rules will be reviewed by a supervisor.'AThe radio dispatching system does not operate while these meetings are in progress.5 Occasionally,when the weather is bad, the Companies will likewise order all taxicabsoff the streets. SUPREME, VICTORY AND DELUXE CAB COMPANIES143A copy of the former agreement between the Companies and Local688, affiliated with International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, the term of which ranfrom 1960 to 1965, was placed in evidence at the hearings This agree-ment covered such matters as recognition, union security, a grievanceprocedure, bonds for nonowner drivers, franchise fees, and the Com-panies' rules.' Included within the unit description of employees whowere represented under this contract were those who owned, leased,rented, or borrowed equipment which they personally drove in theperformance of their duties.In view of all the foregoing, including the bargaining history, wereject the Companies' contention that they are merely an organizationwhich services the owners and drivers of taxicabs. It is manifest,rather, that the Companies are themselves engaged in the business ofoperating these taxicabs s and that the drivers operate them on theCompanies' behalf.9 Thereremainsonly the question of whether anemployment relationshipexistsbetween the Companies and thedrivers or whether the drivers are independent contractors of theCompanies.In determining whether an employment relationship exists in thesecircumstances, the Act requires the application of the "right of con-trol" test.10Where the person for whom the services are performedretains the right to control the manner and means by which the resultis to be accomplished, the relationshipis oneof employment, whileon the other hand, when control is reserved only as to the resultsought, the relationship is not one of employment and the individualperforming the services is an independent contractor. In the presentcase, it is clear from the same evidence, previously recited, that theCompanies, in addition to operating a taxicab business,alsocontrolthe manner and means whereby the taxicabs are to be driven. Wefurther find, therefore, that the relationship whichexistsbetween9The agreement was signed by a representative for each of the Companies and by repre-sentatives of Local 688.The cab owners were not parties to the agreement.'The copy of the rules attached to this agreement covered the location of fare zonesand fare rates in addition to some of the other rules previously discussed herein.8The entrepreneurial interest of the owners is limited almost entirely to their owner-ship of the taxis and the rents they collect.G Further support for this conclusion lies in the fact that the Companies provide thework permit to every driver on each day that he drives This work permit system is aresponsibility, undertaken pursuant to a city ordinance(city of St.Louis,Missouri. ordi-nance 51131),a copy of which was put into the record This ordinance prescribes that suchpermits be issued by the "holder of a certificate of convenience and' necessity for theoperationof taxicabs and service cars." (Emphasis supplied ] Since it is the Com-panies, and not the owners,which issue the permits here, it is apparent that the Companieshave the certificate to "operate"the cabs and not the owners.,'°Albert Lea Cooperative Creamery -Association,119 NLRB 817,822;Deaton TruckLines, Inc.,143 NLRB 1372, 1377. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Companies and the rent-drivers and driver-owners is one ofemployment." Accordingly, consideration of the gross receipts of alldrivers is appropriate in determining whether the Companies' volumeof business satisfies our jurisdictional standard.12As noted previously, the discretionary Board standard applicableto the taxicab business is the same as the retail standard set forth inCarolina Supplies and Cement Co., supra.Satisfaction of this stand-ard requires a showing that: (a) an employer has an annual grossvolume of business of at least $500,000 and (b) the Board has statu-tory jurisdiction. There is no issue as to statutory jurisdiction, for itwas stipulated at the hearing that, during the year 1965, the Com-panies, in the name of the Supreme Company, purchased $75,330worth of gasoline from Roco Petroleum Company, and that the latterCompany receives gasoline from across State lines which is mingledwith the gasoline sold to Supreme. However, as to satisfaction of theBoard's standard, there is a question whether the evidence presentedat the hearing is sufficient to support a finding that the gross annualvolume of all the Companies' drivers exceeds $500,000. We concludethat it is.The Companies stated they have no records of their drivers' earn-ings.Therefore, some 164 subpenas were issued by the RegionalOffice for those drivers to appear at the hearing.13 Only 96 individ-uals appeared to testify, however, and the majority of them likewiseclaimed to have no records of their earnings. Some stated that theycould only estimate their driving time and receipts. Others declinedeven to offer an estimate. For those who gave estimates, approxima-tions of their driving time ranged from less than a day per week to6 or 7 days a week. Their estimates of regular daily gross earningsranged from amounts which would have been less than daily expend-itures to amounts of $20 or $25 a day.As to the 67 or 70 drivers who did not appear to testify, Petitionerconcedes in its brief that full enforcement of the subpenas would "dolittle to further clarify" testimony already received. In these circum-stances, we see no useful purpose to be served by directing the Regionto seek enforcement of these subpenas at this time, but will, instead,decide this case on the existing record.Taking this record as it stands, we reject the testimony of those wit-nesses who averred that they consistently lost money or made only au Mound City Yellow Cab Company,132 NLRB 484,486;Deaton Truck Lines, Inc., supra.13Checker Cab Company and its Members,141 NLRB 583,584, 587.13 Sixteen additional subpenas were issued, but these were duplicates. SUPREME, VICTORY AND DELUXE CAB COMPANIES145couple of dollars per day over expenses. We find it incredible 14 thatthese individuals could or would continue for long periods in anemployment-taxi driving-which is only a source-of consistent lossesor earnings too small to enable survival. An examination of theremaining testimony, with projections based thereon, indicates thatthe total receipts of all full-time and part-time drivers 15 does in factexceed $500,000 per year.The Companies' taxicabs operate 7 days per week on two shifts.And it was stipulated at the hearing that 115 to 135 drivers workwould normally be from 5 to 7 days per week, or an average of 6days. The credible testimony in respect to their.earnings was thatthey normally gross about $22 'to $23 16 per day- and that their annualgross incomes ranged from $5,000, to-,per year.17 Taking anaverage then of $5,500, the gross, combined receipts of these -full-timedrivers would total $264,000 annually.Assuming that all the full-time drivers testified at the hearing,13this would mean that a minimum of 67 part-time drivers also workeach day out of the estimated daily complement of 115-135. A rea-.sonable sampling of the creditable testimony. of the part-time driversindicates that they take in some $13 per day.19 Multiplying this figureby, 6 days per week and 52 weeks per year,20 the total combined grossreceipts of the part-time, drivers may be estimated as not less than$271,752.c11 SeeBestArt Products, Inc.,111 NLRB181, 82;Associated Food Distributors,Inc,109NLRB 574, 575;William L.Davis d/b/a V & D MachineEmbroideryCo., 107 NLRP. 1567,1569, footnote 4. The followingare examplesof testimonywhich we deem incredible :Witness Hutchinson, who stated that he drove a taxi allyear during1965,asserted thathe drivesa 12-hour shiftfor 5 days a week and,although he has no otherincome,he standslosses on"many days or most days" of a dollaror. two ; driver Clarktestifiedthat whilehe drives8 to 10hours per day and hasno other employment, lie hasnever earned enoughto cover hisrental fee and gasoline expense ; and driver Morris,who statedthathe drove11 hours per day, 7 daysper week and has no other source of income, testified that heloses $100 per month in his work.15 Sometimesreferredto in the record respectively as "all day"and "half day"drivers.1e Inasmuch as an all day rental fee is $10 and gasolinepurchasesrangefrom $3 to $4each day, this would afford net earnings of from $8 to$10 per dayfor the all day rent-driver.17Theannual figure would allow for time off due to sickness,vacations,and time lostwhen the driver's regular taxicab was under repair and another was not available forrental16Exact figures on the breakdown of the driver complement into full-time and part-timedrivers were not presented.isFor the part-time rental drivers these receipts would be required to cover a $6 per dayrental fee and, we estimate,gasoline purchases of from $2 to$3 each day.The net earn-ingswould thenbe about $4 to $5 per dayz°All 52 weeks of the yearare considered here in viewof the stipulation that there areat least 115drivers working onany given day257-551-67-vol 160-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdding the receipts of the full-time and the part-time driverstogether the overall total is at least $535,752 per year, or substantiallymore than the required $500,000.The soundness of the foregoing projection and computation is fur-ther supported by an examination of these figures presented at thehearing respecting the costs of operating the 98 taxicabs. Thus, afranchise fee of $110 per month is paid by the owners to the Com-panies to cover each taxicab ($129,360 annually). Drivers also pur-chased petroleum products from the Companies, in the name ofSupreme, which amounted to $92,708. The total of these two costfigures amounted to over $222,000 last year. Subtraction of the latterfigure from the estimated gross,supra,would leave a net figure of$313,752, or about $3,200 for each taxicab. Out of this $3,200 figurethe owners necessarily must obtain sufficient money to cover the costof depreciation,21 repairs, new tires, and batteries. And out of thissame figure at least 48 full-time drivers and some 67 part-time driversmust derive earnings for their work.However, we need not, and we do not, rest our assertion of jurisdic-tion herein solely on the basis of the foregoing computations. For theBoard has held that where statutory jurisdiction exists it will assertjurisdiction in any case in which an employer has refused, upon rea-sonable request by Board agents, to provide the Boardor its agentswith information relevant to the Board's jurisdictional standard.22Here the Companies have not refused to give information in the sensethat they have declined to produce that which they are capable ofproducing. Nevertheless the net effect of the absence of records andfailure to respond to subpenas outlined above upon the ability of theBoard to discharge its statutory functions, is little different fromthat which would exist if there were here a refusal of the typeinvolved in theTropicanacase. In such circumstances and for thereasons reliedon inTropicana,we conclude that it will effectuate thepolicies of the Act to assert jurisdiction whereas here legal jurisdic-tion is established and the Companies are unable to furnish proba-tive information from which it can be determined whether theEmployer's operations do or do not meet the Board's discretionaryjurisdictional standards.In view of all the foregoing, we shall assert jurisdiction herein.232.The labor organization involved herein claims to represent cer-tain employees of the Companies.2iOne owner testified that the purchase price of a new taxicab was $2,250.22Tropicana Products,Inc.,122 NLRB 121, 12323Carolina Supplies and CementCo., 122 NLRB 88 ;Southern Cab Corporation, YellowCab of Memphis Division,159 NLRB 248,Veterans Cab Co. of Memphis Inc,159 NLRB251 ;Tropicana Products, Inc , supra. SUPREME, VICTORY AND DELUXE CAB COMPANIES1473.A question affecting commerce exists concerning the representa-tion of certain employees of the Companies within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.4.Petitioner seeks to represent the rent-drivers and driver-ownersof all three Companies in a single unit. The Companies took the posi-tion, previously considered and rejected in this Decision, that no suchunit could be appropriate, because neither the rent-drivers nor thedriver-owners are its employees. In the event the Board decided todirect an election, however, both parties agreed to exclude from theunit gas station attendants and dispatchers, who are represented byother labor organizations, and certain other individuals who, it wasstipulated, are supervisors within the meaning of the Act.24Although an employment relationship exists between the Com-panies and the driver-owners and rent-drivers, it does not appear thatall of the driver-owners are "employees," within the meaning of theAct. Thus, the record indicates that each driver-owner, who ownsmore than one taxicab, has the power substantially to effect the hiringand assignment of drivers for the taxis which he owns in additionto the one which he drives himself. As noted previously, eachmultiple-owner-driver may select a rent-driver for his extra taxis andthe driver selected will normally be hired by the Companies subjectonly to their check of his driver's license, criminal record, and knowl-edge of the Companies' rules. Each multiple-owner-driver may also re-fuse to accept the further services of a rent-driver who has damagedene of the taxis owned by the multiple-owner-driver. We find, accord-ingly, that the multiple owner-drivers are supervisors within themeaning of the Act and we exclude them.25In view of the foregoing and in the light of the bargaining historywe find that the following employees of the Companies constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act: 26 All single taxicab owner-drivers and rent-drivers who drive under the franchises of Supreme,Victory and Deluxe Cab Companies at these Companies' St. Louis,Missouri, place of business, excluding the gas station attendants, dis-patchers, guards, the multiple-owner-drivers, and all other super-visors as defined in the Act.[Text of Direction of Election omitted from pub] ication.] 272+Louis Gibson, Clarence Miller, Sam Guccione, Eugene Edwards, and Julius McNeil2uDcaton Truck Lines,Inc, supra,13782aMound City Yellow Cab Company, supra,48627An election eligibility list, containing the names and addresses of all`the eligible voters,must be filed by the Employer with the Regional Director for Region 14 within 7 daysafter the date of this Decision and Direction of Election The Regional Director shall makethe list available to all parties to the election No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances. Failure to complywith this requirement shall be grounds for setting aside the election whenever proper ob-jections are filedExcelsior Underwear Inc.,156 NLRB 1236